Case 20-10343-LSS Doc 2792 Filed 05/03/21 Page1of2

. : ree: .
Honorable Justice Laurie Selber Silverstein, fe OST PY April 28, 2021

| have been asked to write this letter in support of my claim against B.S.A. , 49
After | was abused by a scout leader, | felt a lot of shame and disgust. | dare not tell my Dad, for fear of
so | opted to tell my Mom. She seemed stunned and very upset. What a big mistake that

   

Some time went by and one day my Mom found that | was throwing my school lunch away. She
asked me why and | told her | don’t want to eat around people. So, she told my teacher to make sure |
eat my lunch. So, every day at lunchtime she made me pull my desk up in front of the class next to her. |
was forced to eat sobbing and humiliated. | could feel their eyes and hear the whispers and giggles. Even
during normal class session, | could feel the eyes locking. At recess | would isolate myself and wander
along on the playground avoiding any teasing. This is the way | remained to this day. If {’m eating and {
sense someone looking at me [ will abruptly put down my fork and stop eating. When possible at
Christmas, Thanksgiving or when it’s just dinner time | will go to another room to eat. | have lived my
entire life in this way.

| was always against going to a psychiatrist, because that means something is wrong with you,
and you are weak. | finally went to see a couple of them and | was said to have depression and one said |
have some kind of adjustment disorder, whatever that is.

| could write about thing I’ve been trough but I’d probably die of old age first.

Here is something, | noticed due to COVID everyone is complaining of isolation and depression.
It did not bother me at all, because I've been doing it my whole life since the abuse began.

 

 
Case 20-10343-LSS Doc 2792 Filed 05/03/21 Page 2 of 2

 

 

ee ee, ee eee ao

Reetbog fold faphagg [UE (UE feared Ely ghey UbeefepL pret feffrcs SEttie~ TOSS F

IPZbr ocd ‘Ve {Burm
YOMA VAD _eet7S TOWMTyW bED
eee, bays wre es SO)

VRAIS LG SDaITES wey SRI [

28
wg 1 6Wd TZOZ Ud¥ 8Z Gy
: man GO oy

' 248 ZW XINJOHd

 

 

 
